t c memo united_states tax_court hampton software development llc petitioner v commissioner of internal revenue respondent docket no 30231-13l filed date brianna tipton and zachary k gregory for petitioner g chad barton for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or that respondent’s appeals_office appeals_office issued to petitioner notice_of_determination 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure in the notice_of_determination respondent’s appeals_office determined that petitioner was precluded under sec_6330 from challenging the under- lying liabilities that respondent had assessed against petitioner for respective employment_taxes for the quarters ended on june september and date and march june september and date un- employment_tax for and respective additions under sec_6651 and to and penalties under sec_6656 on those respective taxes for those quarters in hampton software dev llc v commissioner tcmemo_2016_ we held that petitioner was not precluded under sec_6330 from challenging the underlying taxes at issue petitioner disputes here the determination in the notice_of_determination sustaining a proposed levy to collect the underlying taxes at issue in order to 2we shall refer collectively to the underlying tax_liabilities that respondent had assessed against petitioner for respective employment_taxes for the quar- ters ended on june september and date and march june september and date unemployment tax for and respective additions under sec_6651 and to and penalties under sec_6656 on those respective taxes for those quarters as the underlying taxes at issue we shall sometimes refer collectively to the quarters ended on june september and date and march june september and date as the quarters in question and to the quarters in question and the year as the taxable periods in question 3petitioner also disputes the other determinations in the notice of determina- continued resolve whether to sustain that determination we must decide the following issues was robert herndon an employee or an independent_contractor of peti- tioner for the quarters in question we hold that robert herndon was an em- ployee of petitioner although we have held that robert herndon was an employee of peti- tioner for the quarters in question is petitioner nonetheless entitled to relief under sec_530 of the revenue act of pub_l_no stat pincite as amended for those quarters we hold that petitioner is not entitled to such relief is petitioner liable for the additions under sec_6651 and to and the penalties under sec_6656 on the respective employment_taxes and unemployment tax for the taxable periods in question we hold that petitioner is so liable continued tion that relate to the determination in that notice to sustain the proposed levy to collect the underlying taxes at issue the only issues presented at trial and on brief relate to that latter determination 4we shall refer to sec_530 of the revenue act of pub_l_no stat pincite as sec_530 we shall sometimes refer to the relief provided under sec_530 as sec_530 relief findings of fact5 some of the facts have been stipulated and are so found petitioner had a mailing address in broken arrow oklahoma at the time it filed the petition petitioner is a limited_liability_company organized on date under the laws of the state of oklahoma william hampton and brent hampton were the sole owners of petitioner we shall sometimes refer collectively to william hampton and brent hampton as the two owners our references to peti- tioner frequently are references to one or both of the two owners who were author- ized to conduct petitioner’s business petitioner was in the business of owning and operating the orchard park apartments apartment complex business a 60-unit apartment complex in tulsa oklahoma apartment complex which it had acquired and placed_in_service in date at the time of that acquisition robert herndon mr herndon was providing various services for the apartment complex to the former owner around the time petitioner acquired the apartment complex in date it retained mr herndon to continue providing various services for that complex to petitioner the 5unless otherwise indicated our findings_of_fact pertain to the years and we sometimes refer in our findings to the years and for clarity new owner at the time of the trial in this case mr herndon was still providing various services for the apartment complex to petitioner petitioner as the owner and the operator of the apartment complex estab- lished the amount of rent that it charged for each apartment at that complex peti- tioner also established the policies rules and or regulations that were to apply at the apartment complex such as policies on pets and rules or regulations governing the swimming pool at that complex only petitioner had the authority to change any policies rules and or regulations that it had established for the apartment complex petitioner maintained an office at the apartment complex petitioner’s office petitioner’s office consisted of two apartments that had been modified to serve as petitioner’s office petitioner had placed certain equipment and other items in that office for use in carrying on its apartment complex business includ- ing a computer and a printer a file cabinet for retaining tenant files a book of blank rent receipts a drop box for rent payments a bank deposit bag for use by petitioner’s two owners to take rent payments to its bank for deposit blank rental application forms and blank lease forms mr herndon served as the property manager at the apartment complex for petitioner he was the only person who performed work regularly at that complex for petitioner mr herndon did not supervise any person whom petitioner retained from time to time to perform work at the apartment complex that mr herndon was not qualified to handle from the time mr herndon began working for petitioner in as the property manager at the apartment complex he resided in an apartment at that complex which was immediately adjacent to petitioner’s office petitioner directed mr herndon to undertake inter alia the following work at the apartment complex which included not only certain management types of work but also certain other types of work general maintenance work such as a doing whatever routine work eg routine plumbing work was needed to maintain the apartments b doing whatever work was needed in vacant apart- ments to make them suitable for the occupancy of new tenants eg sheetrock repair removing and replacing old carpet and painting c performing concrete and fence post repair work as needed for the area around the swimming pool d mowing the lawn with petitioner’s lawn mower and e doing other work relating to the general maintenance of the apartment complex placing newspa- per advertisements showing the availability of apartments for rent accepting applications to rent from prospective tenants showing apartments for rent to prospective tenants reviewing applications to rent from prospective tenants deciding whether to accept or reject those applications by following the guidelines that petitioner had established for accepting or rejecting prospective tenants usually deciding whether to evict a tenant although sometimes consulting with one of the two owners about whether to evict a tenant answer- ing telephone calls made to petitioner’s office when neither of the two owners nor mr herndon was in that office which in that event were automatically forwarded to mr herndon’s mobile telephone and processing rental payments received by a inputting into petitioner’s computer in petitioner’s office the status of rental payments b using petitioner’s bank stamp on rent payment checks for deposit to petitioner’s bank account c placing those stamped checks into a bank bag to be picked up by one of the two owners d issuing receipts to tenants for rent paid and e placing copies of those receipts in a so-called book of receipts that one of the two owners thereafter retrieved from petitioner’s office in performing some of the general maintenance work at the apartment com- plex mr herndon used his own maintenance tools eg hammer saw drill and mud bucket for carpentry work or plumbing maintenance work 6as discussed below mr herndon also used the same tools that he owned and used at the apartment complex for some general maintenance work that he did for certain individuals who were not related to petitioner pursuant to the work arrangement that mr herndon had with petitioner petitioner had the right to discharge him at any time and he had the right to resign at any time pursuant to that arrangement petitioner had the right to control or direct what work mr herndon was to perform at the apartment complex and how he was to do that work not only did petitioner have the right to control or direct what work mr herndon was to perform at the apartment complex and how he was to do that work it also exercised that right as follows petitioner directed or controlled what work mr herndon was to perform at the apartment complex and how he was to do that work by inter alia giving him instructions as to what to do or what not to do giving him instructions on how to do the work that he was directed to perform giving him instructions specifying the dates on which it required mr herndon to do certain work prioritizing the work that it required mr herndon to perform giving him guidelines which the two owners discussed with him and which he was required to follow in performing most of the work for which he was responsible and requiring mr herndon to submit reports on the status of the nonroutine work that he was doing to illustrate petitioner’s control or direction of mr herndon’s work at the apartment complex as discussed above mr herndon had to follow petitioner’s guidelines for rejecting or accepting applications to rent from prospec- tive tenants in addition mr herndon had to ask petitioner for approval before incurring an expense for work at the apartment complex that exceeded an amount which petitioner had established in guidelines relating to work-related expenditures sometimes work-related expenditure guidelines as a further illustration of petitioner’s control or direction of mr herndon’s work petitioner asked mr herndon from time to time to recommend a qualified_person to perform work at the apartment complex that mr herndon was not qualified to handle but only petitioner had the authority to retain any person that mr herndon recom- mended petitioner generally did not closely supervise mr herndon or did not super- vise him at all in his performance of routine general maintenance work or minor tasks that is because as of and mr herndon had served as the prop- erty manager at the apartment complex for petitioner and the former owner for a total of to years consequently he was thoroughly familiar with how to 7as of and mr herndon had served as the property manager at the apartment complex for petitioner and for the former owner for a total of to years during that time he became experienced in deciding whether to accept or reject applications to rent from prospective tenants by following the guidelines that he was required to follow in making those determinations despite having petitioner’s guidelines mr herndon was not always sure whether to approve or disapprove certain applications to rent from prospective tenants in those events which occurred several times a month he contacted one of the two owners and asked him whether he should approve or disapprove those applications perform and experienced in performing routine general maintenance work or minor tasks and therefore petitioner generally did not have to supervise closely or supervise at all those types of work or tasks each of the two owners visited the apartment complex separately a few times each week during those visits each of them went to petitioner’s office and toured the apartment complex in order to determine inter alia what instructions to give to mr herndon regarding work that each wanted him to do if mr herndon was not at the apartment complex when each of the two owners visited each left him a note containing instructions regarding work that each wanted him to do petitioner had a credit card in its name petitioner’s credit card which it allowed mr herndon to use subject_to its work-related expenditure guidelines to purchase materials that he needed in order to perform general maintenance work at the apartment complex petitioner also gave mr herndon a specified gasoline allowance by allowing him to use petitioner’s credit card to purchase a specified amount of gasoline for his personal vehicle because mr herndon used his per- sonal vehicle not only for personal reasons but also for errands relating to work that he was doing at the apartment complex petitioner not mr herndon was responsible for and paid all of petitioner’s credit card charges mr herndon was not qualified to handle all of the work required at the apartment complex in the event work was required at that complex that mr herndon was not qualified to handle he contacted an independent service person to evaluate the nature and propose the cost of any such work mr herndon there- after informed the two owners who made the decision as to whether to have the work done by that independent service person petitioner paid mr herndon for his services at the apartment complex a total of dollar_figure each month regardless of how many hours he worked or how successful petitioner’s apartment complex business was petitioner did not ex- pressly provide to mr herndon any so-called paid vacation time however mr herndon was able to take some time off from his work at the apartment complex when his schedule of work there permitted in those instances mr herndon notified the two owners of the date s on which he planned to take off work at the apartment complex thus petitioner paid mr herndon for any time that he took off from his performing his duties at the apartment complex petitioner did not provide mr herndon any additional benefits such as health insurance for his work at the apartment complex 8petitioner paid mr herndon for his services at the apartment complex by issuing to him a check for dollar_figure twice each month in addition to serving as the property manager at the apartment complex and performing the work that petitioner required him to do in that role mr herndon spent some time often during evenings and on weekends performing certain general maintenance work eg painting for certain individuals who lived in the neighborhood of that complex sometimes homeowners and who were not related to petitioner we shall sometimes refer to the general maintenance work that mr herndon spent some time doing for certain homeowners as outside handyman work the outside handyman work was similar to the types of general mainten- ance work that mr herndon did at the apartment complex the compensation that mr herndon received for any outside handyman work was established by his submitting a bid to the homeowner petitioner did not issue mr herndon form 1099-misc miscellaneous income form 1099-misc or any other form_1099 for his taxable_year for the quarters in question petitioner did not file form_941 employer’s quarterly federal tax_return form or pay over to the federal government government employment_taxes with respect to the compensation that it had paid mr herndon during any of the quarters in question nor did petitioner file form 9the record does not establish how much time mr herndon spent doing outside handyman work employer’s annual federal unemployment futa_tax return form or pay over to the government unemployment tax with respect to the compensation that it had paid mr herndon during any of those quarters respondent conducted an examination for petitioner’s quarters in question and proposed to treat as wages the compensation that it had paid to mr herndon throughout and as a result of that examination respondent prepared a substitute for return for each form_941 and each form_940 that respondent’s examiner had concluded petitioner was required to file because it had paid wages to mr herndondollar_figure respondent issued to petitioner a notice_of_determination of worker classifi- cation in which respondent determined that for each of the quarters in question mr herndon was an employee of petitioner petitioner is not entitled to sec_530 relief and petitioner is liable for employment_taxes unemploy- ment tax additions to those taxes under sec_6651 and and penalties on those taxes under sec_6656 thereafter respondent assessed those employment_taxes unemployment tax and additions to and penalties on those taxes we shall sometimes refer to the employment_taxes unemployment tax 10the revenue_agent prepared a substitute for form_940 for not only but also for form_940 for is not at issue our findings are limited to form_940 and unemployment tax for additions to and penalties on those taxes for the taxable periods in question as well as interest as provided by law thereon as petitioner’s alleged unpaid liabilities respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s alleged unpaid liabilities notice_of_levy petitioner timely submitted to respondent form request for a collection_due_process or equivalent_hearing thereafter the settlement officer conducted a hearing respondent’s appeals_office issued the notice_of_determination to petition- er in which it sustained the notice_of_levy to collect petitioner’s alleged unpaid liabilities the notice_of_determination stated in pertinent part summary of determination our determination is not to grant you relief under internal_revenue_code irc sec_6330 from the proposed collection action we could not reach an agreement extend any relief to you or even consider any alternatives to the proposed levy because after you requested an appeal and a hearing was offered you did not express an interest in collection alternatives you were unable to challenge the liability during the hearing under these circumstances we can only sustain the levy by the collection_division finding it necessary and no more intrusive than necessary please see the attachment for further explanation an attachment to the notice_of_determination stated in pertinent part summary you filed a request for a collection_due_process cdp hearing under internal_revenue_code irc sec_6330 following receipt of a cp297a notice_of_intent_to_levy and notice of your right to a hearing the automated collection system acs section at the philadelphia service_center issued the notice on date via certified mail return receipt requested your form requesting a cdp hearing was received by acs date your request was timely as it was made within the 30-day period for requesting a cdp hear- ing you did not express an interest in entering into a collection alterna- tive you were unable to challenge the liability during the collection_due_process_hearing therefore no collection alternatives could be considered in lieu of the proposed levy the settlement officer’s determination is based on the review of the available information in the administrative file the proposed levy action is the appropriate action in this case brief background on date the settlement officer mailed you a letter scheduling a telephone conference in this case on date pincite 00pm central time the letter presented you the options of having a face to face conference at the appeals_office closest to you or having the conference by correspondence the letter requested you submit a completed form 433-b collection information statement within days from the date of the letter due to the government shutdown the settlement officer was not available for the scheduled telephone conference on date the settlement officer mailed you a subsequent letter rescheduling the telephone conference for date pincite 30pm central time the letter advised the previous information requested had not been submitted and gave you additional days to submit that information and any other informa- tion you wished to be considered the telephone conference was held at the scheduled time however the financial information requested was not submitted discussion and analysis sec_6320 sec_6330 taken together require the service to a b c verify at the hearing that the requirements of legal and administrative procedures have been met adequately review specific issues raised by a taxpayer at a hearing and balance the needs of the service to efficiently collect the tax with the taxpayer’s expectation that the proposed actions be no more intrusive than necessary verification of legal and procedural requirements the requirements of applicable law or administrative procedures have been met and the actions taken were appropriate under the circum- stances the settlement officer verified through transcript analysis that an assessment was made on the applicable cdp_notice periods based on examination assessments and the notice_and_demand for payment letter was mailed to your last_known_address within days of the assessment as required by sec_6303 the settlement officer also verified through transcript analysis and review of a copy of the determination_letter from the office of appeals that you appealed the assessments but the appeal was denied there was a balance due when the cdp_notice was issued per sec_6330 and sec_6331 there is still a balance due sec_6331 provides that if any person liable to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 requires that the service notify a taxpayer at least days before a notice_of_levy can be issued the transcripts of the account and the administrative file show that this notice was mailed to you by certified mail sec_6330 imposes the requirement that a taxpayer be given an opportunity for hearing before the internal_revenue_service can levy on the taxpayer’s property you were given the opportunity to raise any relevant issues relating to the unpaid tax or the proposed levy action at the hearing in accor- dance with sec_6330 the settlement officer verified the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue there is no offer-in-compromise or installment_agreement pending or currently in effect there is also no pending innocent spouse request there is no pending bankruptcy case nor did you have a pending bankruptcy case at the time the cdp_notice was sent u s c sec_362 this settlement officer has had no prior involvement with this taxpayer concerning the applicable tax period before this cdp case issues raised by the taxpayer on form requesting the collection_due_process_hearing the lien withdrawal box is checked attached to form is a state- ment that you are revoking the power_of_attorney of your representa- tives from greenspoon marder law firm also attached are copies of previous correspondences sent to irs dated date date date and date in those correspon- dences it states that at the conclusion of the negotiations the appeals officer was fully aware of your intent to dispute the findings in tax_court it states you were waiting on written communication from the appeals officer that either responded to your counter proposal or an explanation of his final_determination so that you could proceed to tax_court it explained you never received that communication after discussion in september october of it says that the appeals officer asserts that you refused service of certified mail you dispute that stating if in fact a letter was sent via certified mail you are not aware of it but certainly did not refuse service it also says your power_of_attorney was not representing you at the time it explains that the appeals officer stated he sent a fax of the decision to you and the process for appealing to the tax_court to the number on your date communication to the appeals officer requesting status of the case it states that fax was not received and the appeals officer has been unable to produce it it states that regardless you do not find this to be sufficient notice under the circumstances it re- quests the irs allow you your day in court and provide notification to your office and allow you days to make the filing so you may proceed to tax_court the copies of the correspondence show the dispute was regarding whether someone was an employee or an independent_contractor it states you do not agree with the assess- ment of tax because you filed a tax_return showing no employment_taxes due it further states the irs created a tax_return for you for which you do not agree it reiterates that you do not owe any taxes on date the settlement officer mailed you a letter scheduling a telephone conference in this case on date pincite 00pm central time the letter presented you the options of having a face to face conference at the appeals_office closest to you or having the conference by correspondence the letter requested you send a completed form 433-b collection information statement due to the government shutdown the settlement officer was not available for the scheduled telephone conference on date the settlement officer mailed you a subsequent letter resched- uling the telephone conference for date pincite 30pm central time the letter advised the previous information requested had not been submitted and gave you additional days to submit that information and any other information you wished to be consid- ered during the telephone conference on date you ex- plained you had been opposed to the amounts due from the beginning you reiterated the issue concerning whether or not the person that worked for you was an employee or an independent_contractor you maintain that person was an independent_contractor you explained you met with the irs locally and also had dealings with the irs over the phone you then reiterated the issue of not having a chance to go to tax_court the settlement officer informed you that the office of appeals previously made a determination and issued a letter which gave you the right to go to tax_court you stated the letter was never received the settlement officer explained it was issued to the business address at the time via certified mail on date but was returned unclaimed you stated no one at the office ever saw it and they did not receive notice of attempted delivery the settle- ment officer advised that upon return to the irs the envelope shows there were attempts to deliver the letter you were adamant about having the chance to go to tax_court and stated you were told that you would have to wait to request a collection_due_process_hearing the settlement officer explained that since the liability issue had previ- ously been raised with the office of appeals and a determination was made it could not be raised during the collection_due_process hear- ing you asked what the hearing is for the settlement officer advised that it is to determine if the final notice_of_intent_to_levy was appropriately issued and for consideration of collection alter- natives you asked if the settlement officer could consider a lesser amount the settlement officer advised you were referring to an offer_in_compromise the settlement officer explained the office of appeals does not have the authority to just settle for a lesser amount the settlement officer informed you that based on your issue you can submit an offer under the basis of doubt as to liability to the internal_revenue_service the settlement officer further informed you that you can obtain the appropriate form off of the website irs gov you indicated that is what you are going to do the settlement officer explained the hearing request was timely so enforced collec- tion is suspended and will remain suspended for at least days from date of this letter the settlement officer also explained this letter gives you the right to petition the tax_court if you disagree with the settlement officer’s determination you gave your new address to the settlement officer explaining the office was now shut down and address of the company is now your residence other issues raised you raised no other issues relating to the unpaid taxes collection alternatives offered by the taxpayer you did not express interest in collection alternatives balancing need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary the settlement officer balanced the competing interests in finding the proposed levy appropriate you expressed no interest in entering into a collection alternative during the collection_due_process hear- ing you were unable to challenge the liability during the hearing therefore no collection alternatives could be considered and the proposed levy balances the need for efficient collection with your concern that any collection action be no more intrusive than neces- sary opinion petitioner bears the burden of proving for the quarters in question that mr herndon was an independent_contractor not an employee of petitioner or that in the alternative it qualifies for relief under section dollar_figure see rule a 290_us_111 77_f3d_236 8th cir 117_tc_263 we address first whether for the quarters in question mr herndon was an employee as respondent contends or an independent_contractor as petitioner contends before considering that issue we summarize briefly the context in which that issue arises employers and employees are subject_to so-called employment_taxes under the federal_insurance_contributions_act fica and so-called unemployment tax under the federal_unemployment_tax_act futa fica imposes social secu- rity taxes and medicare taxes on both employers and employees with respect to wages paid to employees see sec_3101 sec_3111 futa imposes unemploy- ment tax on employers with respect to wages paid to employees see sec_3301 sec_7491 does not apply to employment_tax disputes see sec_7491 121_tc_89 aff’d 425_f3d_1203 9th cir 119_tc_121 n aff’d 93_fedappx_473 3d cir sec_530 places the burden_of_proof on the commissioner of internal revenue with respect to certain issues under sec_530 where inter alia the tax- payer first establishes a prima facie case that it was reasonable not to treat an individual as an employee employers are required to withhold fica tax and federal_income_tax on wage payments that they make to their employees see sec_3102 sec_3402 in determining whether an individual is an employee for employment_tax purposes sec_3121 provides that the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the same defini- tion applies in determining whether an individual is an employee for unemploy- ment tax purposes see sec_3306 whether an individual is an employee or an independent_contractor is a question of fact see weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir in determining whether an individual who performs work sometimes worker for another person sometimes principal is an employee or an independent_contractor the courts have considered various factors including the following the degree of control exercised by the person for whom the work is performed over the details of the work which party invests in the facilities used by the worker the opportunity of the worker for profit or the risk of the worker for loss whether the principal has the right to discharge the worker whether the work is part of the principal’s regular business the permanency of the relationship between the principal and the worker the relationship that the principal and the worker believed they were creating and whether the principal provided the worker any so-called employee_benefits see id pincite in resolving the issue of whether a worker is an employee all of the facts and circumstances must be considered and no one factor is dispositive see id pincite degree of control in general the relationship of employer and employee exists under common_law when the person for whom services are performed has the right to exercise control_over the individual performing the services for that person with respect to not only the result to be accomplished but also the details and the means by which the result is accomplished see id sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs we have referred to that right by the principal as the crucial test in determining whether an employer and employee relationship exists between the principal and the worker see weber v commis- sioner t c pincite see also sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs it is not required in order for an employer and employee relationship to exist that the person for whom the services are performed in fact control or direct the manner in which the individual performs the services for that person in order for a principal to have the control necessary to find that a worker is an employee of that principal the principal need not stand over the worker and direct every move made by that worker weber v commissioner t c pincite it is sufficient for an employer and employee relationship to exist if the principal has the right to do so see id sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs nor is it necessary in order for an employer and employee relationship to exist that the principal establish the hours of the worker or supervise every detail of that worker’s work environment see ewens miller inc v commissioner t c pincite that the worker establishes the hours that he she works does not require a finding that the worker is not an employee of the principle see id in addition the degree of control needed to find employee status varies depending upon the nature of the services provided see id when the nature of the work is more independent a lesser degree of control by the person for whom the services are performed may still result in a finding of an employer and em- ployee relationship see 144_tc_96 in the present case petitioner as the owner and the operator of the apart- ment complex established the amount of rent that it charged for each apartment at that complex petitioner also established the policies rules and or regula- tions that were to apply at the apartment complex such as policies on pets and rules or regulations governing the swimming pool at that complex only peti- tioner had the authority to change any policies rules and or regulations that it had established for the apartment complex petitioner directed mr herndon to undertake inter alia the following work at the apartment complex which included not only certain management types of work but also certain other types of work general maintenance work such as a doing whatever routine work eg routine plumbing work was needed to maintain the apartments b doing whatever work was needed in vacant apart- ments to make them suitable for the occupancy of new tenants eg sheetrock repair removing and replacing old carpet and painting c performing concrete and fence post repair work as needed for the area around the swimming pool d mowing the lawn with petitioner’s lawn mower and e doing other work relating to the general maintenance of the apartment complex placing newspa- per advertisements showing the availability of apartments for rent accepting applications to rent from prospective tenants showing apartments for rent to prospective tenants reviewing applications to rent from prospective tenants deciding whether to accept or reject those applications by following the guidelines that petitioner had established for accepting or rejecting prospec- tive tenants usually deciding whether to evict a tenant although sometimes consulting with one of the two owners about whether to evict a tenant answer- ing telephone calls made to petitioner’s office when neither of the two owners nor mr herndon was in that office which in that event were automatically forwarded to mr herndon’s mobile telephone and processing rental payments received by a inputting into petitioner’s computer in petitioner’s office the status of rental payments b using petitioner’s bank stamp on rent payment checks for deposit to petitioner’s bank account c placing those stamped checks into a bank bag to be picked up by one of the two owners d issuing receipts to tenants for rent paid and e placing copies of those receipts in a so-called book of receipts that one of the two owners thereafter retrieved from petitioner’s office pursuant to the work arrangement that mr herndon had with petitioner petitioner had the right to control or direct what work mr herndon was to perform at the apartment complex and how he was to do that workdollar_figure not only did peti- tioner have the right to control or direct what work mr herndon was to perform at the apartment complex and how he was to do that work petitioner in fact directed 12mr herndon acknowledged during his testimony at trial that petitioner had the right to control or direct what he was to do at the apartment complex or controlled what work mr herndon was to perform at the apartment complex and how he was to do that work it did so by inter alia giving him instructions as to what to do or what not to do giving him instructions on how to do the work that he was directed to perform giving him instructions specifying the dates on which it required mr herndon to do certain work prioritizing the work that it required mr herndon to perform giving him guidelines which the two owners discussed with him and which he was required to follow in performing most of the work for which he was responsible and requiring mr herndon to submit reports on the status of the nonroutine work that he was doing to illus- trate petitioner’s control or direction of mr herndon’s work at the apartment complex mr herndon had to follow petitioner’s guidelines for rejecting or accepting applications to rent from prospective tenantsdollar_figure in addition mr herndon had to ask petitioner for approval before incurring an expense for work at the apartment complex that exceeded an amount which petitioner had established 13as of and mr herndon had served as the property manager at the apartment complex for petitioner and for the former owner for a total of to years during that time he became experienced in deciding whether to accept or reject applications to rent from prospective tenants by following the guidelines that he was required to follow in making those determinations despite having petitioner’s guidelines mr herndon was not always sure whether to approve or disapprove certain applications to rent from prospective tenants in those events which occurred several times a month he contacted one of the two owners and asked him whether he should approve or disapprove those applications in guidelines relating to work-related expenditures as a further illustration of petitioner’s control or direction of mr herndon’s work petitioner asked mr herndon from time to time to recommend a qualified_person to perform work at the apartment complex that mr herndon was not qualified to handle but only petitioner had the authority to retain any person that mr herndon recommended petitioner generally did not closely supervise mr herndon or did not super- vise him at all in his performance of routine general maintenance work or minor tasks that finding does not undermine our findings that not only did petitioner have the right to control or direct what mr herndon did at the apartment complex but petitioner in fact directed or controlled what work mr herndon performed at that complex the discretion that petitioner allowed mr herndon in performing any routine general maintenance work or minor tasks is not surprising given mr herndon’s extensive experience in doing that type of work at the apartment com- plex for petitioner and the former owner see tft galveston portfolio ltd v commissioner t c pincite during and mr herndon had served as the property manager at the apartment complex for petitioner and the former owner for a total of to years consequently he was thoroughly familiar with how to perform and experienced in performing routine general maintenance work or minor tasks and therefore petitioner generally did not have to supervise closely or supervise at all those types of work or tasks on the record before us we find that the degree-of-control factor weighs in favor of finding that for the quarters in question mr herndon was petitioner’s employee investment in facilities where the worker has no investment in the facilities such as tools used in the work that the worker does for the principal that fact generally is indicative that the worker is an employee of the principal see id pincite where the worker pro- vides the worker’s own tools that fact generally is indicative that the worker is an independent_contractor see id in the present case mr herndon used his own maintenance tools eg hammer saw drill and mud bucket for carpentry work or plumbing maintenance work in performing some of the general maintenance work at the apartment com- plex mr herndon also used those same maintenance tools in performing some outside handyman work ie general maintenance work for certain individuals who were not related to petitioner the outside handyman work was similar to the types of general maintenance work that mr herndon did at the apartment com- plex petitioner however owned and or provided the facilities and most of the tools and equipment that mr herndon used in performing his work at the apart- ment complex specifically petitioner maintained an office at the apartment complex petitioner’s office consisted of two apartments that had been modified to serve as petitioner’s office petitioner had placed certain equipment and other items in that office for use in carrying on its apartment complex business includ- ing a computer and a printer a file cabinet for retaining tenant files a book of blank rent receipts a drop box for rent payments a bank deposit bag for use by petitioner’s two owners to take rent payments to its bank for deposit blank rental application forms and blank lease forms moreover mr herndon mowed the lawn at the apartment complex with petitioner’s lawn mower in addition from the time mr herndon began working for petitioner in as the property manager at the apartment complex he resided in an apartment at that complex which was immediately adjacent to petitioner’s officedollar_figure petitioner also had a credit card in its name which it allowed mr herndon to use subject_to its work-related expenditure guidelines to purchase materials that he needed in order to perform general maintenance work at the apartment 14although not altogether clear from the record it appears that mr herndon did not pay petitioner rent for that apartment complex petitioner also gave mr herndon a specified gasoline allowance by allowing him to use petitioner’s credit card to purchase a specified amount of gasoline for his personal vehicle because mr herndon used his personal vehicle not only for personal reasons but also for errands relating to work that he was doing at the apartment complex petitioner not mr herndon was responsible for and paid all of petitioner’s credit card charges on the record before us we find that the investment-in-facilities factor weighs in favor of finding that for the quarters in question mr herndon was peti- tioner’s employee opportunity for profit and risk of loss where the worker does not have an opportunity for profit or risk of loss in working for the principal that fact generally is indicative that the worker is an employee of the principal see tft galveston portfolio ltd v commissioner t c pincite a negotiated flat fee paid to a worker insulates the worker from suffering a loss if the cost of a project exceeds the amount budgeted as the cost of the project and prevents the worker from realizing a profit if after completion of the project the actual cost is less than that budgeted amount see kurek v commissioner tcmemo_2013_64 at a flat fee payment also prevents a worker from increasing through the worker’s efforts the earnings that the worker will receive for his her work see id in the present case petitioner paid mr herndon for his services at the apart- ment complex a total of dollar_figure each month regardless of how many hours he worked or how successful petitioner’s apartment complex business was on the record before us we find that the opportunity-for-profit or risk-of- loss factor weighs in favor of finding that for the quarters in question mr herndon was petitioner’s employee right to discharge the worker an employer typically has the right to terminate an employee at will see 55_tc_142 in the present case pursuant to the work arrangement that mr herndon had with petitioner petitioner had the right to discharge him at any time and he had the right to resign at any time on the record before us we find that the right-to-discharge-the-worker factor weighs in favor of finding that for the quarters in question mr herndon was petitioner’s employee 15petitioner paid mr herndon for his services at the apartment complex by issuing to him a check for dollar_figure twice each month integral part of the principal’s business where the worker is an essential part of a principal’s normal business operations that fact generally is indicative that the worker is an employee of the principal see tft galveston portfolio ltd v commissioner t c pincite in the present case mr herndon served as the property manager at the apartment complex for petitioner the owner and operator of that apartment com- plex business mr herndon was the only person who performed work regularly at that complex for petitioner petitioner directed mr herndon to undertake inter alia the following work at the apartment complex which included not only certain management types of work but also certain other types of work general main- tenance work such as a doing whatever routine work eg routine plumbing work was needed to maintain the apartments b doing whatever work was need- ed in vacant apartments to make them suitable for the occupancy of new tenants eg sheetrock repair removing and replacing old carpet and painting c per- forming concrete and fence post repair work as needed for the area around the swimming pool d mowing the lawn with petitioner’s lawn mower and e doing other work relating to the general maintenance of the apartment complex plac- ing newspaper advertisements showing availability of apartments for rent ac- cepting applications to rent from prospective tenants showing apartments for rent to prospective tenants reviewing applications to rent from prospec- tive tenants deciding whether to accept or reject those applications by follow- ing the guidelines that petitioner had established for accepting or rejecting pro- spective tenants usually deciding whether to evict a tenant although some- times consulting with one of the two owners about whether to evict a tenant answering telephone calls made to petitioner’s office when neither of the two owners nor mr herndon was in that office which in that event were automati- cally forwarded to mr herndon’s mobile telephone and processing rental payments received by a inputting into petitioner’s computer in petitioner’s office the status of rental payments b using petitioner’s bank stamp on rent payment checks for deposit to petitioner’s bank account c placing those stamped checks into a bank bag to be picked up by one of the two owners d issuing receipts to tenants for rent paid and e placing copies of those receipts in a so-called book of receipts that one of the two owners thereafter retrieved from petitioner’s office the work at the apartment complex that mr herndon undertook on behalf of petitioner played an integral role in the business petitioner’s apartment complex business by keeping vacancies to a minimum and maintaining the physical integrity of the propert y tft galveston portfolio ltd v commissioner t c pincite on the record before us we find that the integral-part-of-the-principal’s- business factor weighs in favor of finding that for the quarters in question mr herndon was petitioner’s employee permanency of the relationship where the working relationship between the worker and the principal is a continuing not a transitory relationship that fact generally is indicative that the worker is an employee of the principal see id in the present case around the time petitioner acquired the apartment complex in date it retained mr herndon to continue providing various services for that complex to petitioner the new owner at the time of the trial in this case mr herndon was still providing various services for the apartment complex to petitioner in addition from the time mr herndon began working for petitioner in as the property manager at the apartment complex he resided in an apartment at that complex which was immediately adjacent to petitioner’s officedollar_figure see twin rivers farm inc v commissioner tcmemo_2012_184 wl at 16see supra note on the record before us we find that the permanency-of-the-relationship factor weighs in favor of finding that for the quarters in question mr herndon was petitioner’s employee relationship the parties believed they created where the principal and the worker intend to establish an independent con- tractor relationship such an intention does not carry much weight in determining whether the worker is an independent contract or an employee when the common_law factors compel a finding that an employer-employee relationship exists tft galveston portfolio ltd v commissioner t c pincite in the present case neither of the two owners of petitioner was a witness at trial which suggests to us that the respective testimonies of those owners would not have been favorable to petitioner’s position as for mr herndon’s testimony he did not expressly testify what relation- ship he intended to establish with petitioner when he began working for it in however mr herndon did testify and we found that in addition to serving as the property manager at the apartment complex and performing the work that peti- tioner required him to do in that role he spent some time often during evenings and on weekends performing certain general maintenance work or outside handy- man work eg painting for certain individuals who lived in the neighborhood of that complex and who were not related to petitionerdollar_figure the outside handy- man work was similar to the types of general maintenance work that mr herndon did at the apartment complex however mr herndon also testified that the compensation that he received for any outside handyman work was established by his submitting a bid to the homeowner the way in which mr herndon was compensated for his outside handyman work is in marked contrast to the way in which petitioner compensated him ie petitioner paid mr herndon a fixed monthly amount of dollar_figure for his services at the apartment complex on the record before us we find that the relationship-the-parties-believed- they-created factor is a neutral factor in determining whether for the quarters in question mr herndon was petitioner’s employee principal’s provision of employee_benefits where the principal provides to the worker so-called employee_benefits that fact generally is indicative that the worker is an employee of the principal see ewens miller inc v commissioner t c pincite weber v commissioner t c pincite 17the record does not establish how much time mr herndon spent doing outside handyman work in the present case petitioner did not provide mr herndon any additional benefits such as health insurance for his work at the apartment complex al- though petitioner did not expressly provide to mr herndon any so-called paid vacation time mr herndon was able to take some time off from his work at the apartment complex when his schedule of work there permitted in those instances mr herndon notified the two owners of the date s on which he planned to take off work at the apartment complex thus petitioner paid mr herndon for any time that he took off from his performing his duties as property manager at the apart- ment complexdollar_figure on the record before us we find that the principal’s-provision-of-employee- benefits factor is a neutral factor in determining whether for the quarters in ques- tion mr herndon was petitioner’s employee based upon our examination of the entire record before us we find that for the quarters in question mr herndon was an employee of petitioner not an inde- pendent contractor we consider now in the alternative whether petitioner is entitled to sec_530 relief petitioner claims that relief only for the quarters ended on march 18moreover it appears that petitioner provided mr herndon the rent-free use of an apartment at the apartment complex see supra note june september and date quarters in question in it does not claim sec_530 relief for the quarters ended on june september and date sec_530 provides a principal relief from employment_taxes and unemployment tax where the relationship between the principal and the worker is an employer and employee relationship provided that the principal satisfies all of the following requirements the principal has not treated the worker as an employee for any period the principal has consistently treated the worker as not being an employee in all tax returns for periods after date and the principal had a reasonable basis for not treating the worker as an employee see 119_tc_121 aff’d 93_fedappx_473 3d cir we shall sometimes refer to the three requirements that petitioner must satisfy in order to be entitled to sec_530 relief as the sec_530 requirements turning to the first of the sec_530 requirements that petitioner must satisfy in order to be entitled to sec_530 relief petitioner must have consis- tently treated mr herndon as an independent_contractor in its tax returns by filing form 1099-misc as required by sec_6041 and sec_6041a see kurek v commissioner at citing john keller action auto body v commissioner tcmemo_2012_62 wl at sec_1_6041-1 and proced admin regs on the record before us we find that petitioner has failed to carry its burden of establishing that it issued to mr herndon form 1099-misc or any other form_1099 for his taxable_year dollar_figure on that record we find that petitioner has failed to carry its burden of establishing that it satisfies the first of the sec_530 requirements although not necessary to our ultimate finding below we also find on the record before us that petitioner has failed to carry its burden of establishing that for the quarters in question in it satisfies the third of the sec_530 require- ments on brief petitioner contends that t he facts and circumstances surround- ing the working relationship between p etitioner and mr herndon support the reasonable belief that independent_contractor status was the proper treatment of mr herndon during the tax periods and on the record before us we reject that contention we found on that record certain facts and circumstances that required us to find that for the 19we have found on the record before us that petitioner did not issue mr herndon form 1099-misc or any other form_1099 for his taxable_year quarters in question including the quarters in question in mr herndon was petitioner’s employee based upon our examination of the entire record before us we find that petitioner has failed to carry its burden of establishing that for the quarters in question in it is entitled to sec_530 relief we turn finally to the additions under sec_6651 and to and the penalties under sec_6656 on the respective employment_taxes and unem- ployment tax for the taxable periods in question petitioner does not address those determinations in its simultaneous opening brief or its simultaneous answering briefdollar_figure we conclude that petitioner has abandoned advancing any arguments that respondent erred in determining that petitioner is liable for the additions to tax under sec_6651 and and the penalties under sec_6656 that are at issuedollar_figure see 121_tc_308 20although it is by no means clear from petitioner’s two briefs petitioner may be willing to concede the determinations that it is liable for the additions to tax under sec_6651 and and the penalties under sec_6656 if we were to find which we have that for the quarters in question mr herndon was an employee of petitioner and that it is not entitled to sec_530 relief 21even if we had not concluded that petitioner abandoned advancing any arguments that respondent erred in determining that petitioner is liable for the additions to tax under sec_6651 and and the penalties under sec_6656 we would have found on the record before us that petitioner is liable for those continued we find on the basis of our conclusion that petitioner has abandoned the issue of petitioner’s liability for the additions to tax under sec_6651 and and the penalties under sec_6656 that petitioner is liable for those additions to tax and those penalties for the taxable periods in questiondollar_figure continued additions to tax and those penalties that is because petitioner has failed to carry its burden of establishing that its failure_to_file under sec_6651 its failure to pay under sec_6651 and its failure to deposit under sec_6656 were due to reasonable_cause not willful neglect 22we allowed the parties the opportunity to provide us with their respective views on the issue of whether in the light of graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 sec_6751 applies to the additions to tax under sec_6651 and and the penalties under sec_6656 which they did in respective filings that they made with respect to the additions to tax under sec_6651 and the parties are in agreement in their respective filings that sec_6751 does not apply to those additions to tax because of the exception in sec_6751 with respect to the penalties under sec_6656 respondent represented in one of respondent’s filings that those penalties were manually calculated and consequently concedes that sec_6751 applies to those penalties the parties agree in their respective filings that sec_7491 applies only with respect to the liability of any individual for inter alia any penalty and that therefore respondent does not have the burden of production under sec_7491 for the penalties under sec_6656 that respondent determined the parties also agree in their respective filings that petitioner has the burden_of_proof and the burden of production with respect to the penalties under sec_6656 petitioner nonetheless argues that r espondent would be the only party with access to these records any records regarding the approval that sec_6751 requires and therefore it would place an undue burden on petitioner to be required to produce internal documents of the internal_revenue_service to prove a penalty assessed against them sic was proper we agree with petitioner that r espondent would be the continued we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the parties’ respective concessions an appropriate decision will be entered continued only party with access to these records any records regarding the approval that sec_6751 requires we disagree with petitioner that it would place an undue burden on petitioner to be required to produce internal documents of the internal_revenue_service to prove a penalty assessed against them sic was proper that is because petitioner did not ask us to allow it to conduct discovery in order to ascertain whether respondent has any records regarding the approval that sec_6751 requires with respect to the penalties under sec_6656 and or to reopen the record in order to dispute that that approval occurred
